Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
I- Fig. 1-3 and Claims 1-19. 
II-Fig. NOT SHOWN claim 20
The species are independent or distinct because In the case of Species I the use of an energy storage device that is further defined as a battery system without any energy harvesting. Species II claim 20 states a system without an energy storage system and as stated in para 0036 of applicants disclosure said arrangement would inherently include an energy harvesting method that is not cited or claimed in Species I.  In addition, these species are not obvious variants of each other based on the current record.
Since applicant has received an action on the merits for the originally presented invention (Species I - Fig. 1-3 and Claims 1-19), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Response to Arguments
Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, regarding claims 1 and 11 applicant remarks are concerning a withdrawn anticipation rejection under U.S.C. § 102. However, a new rejection necessitated by amendments is presented. The new combination of prior art explicitly teaches new limitation of a conveyance apparatus energy storage system located on the conveyance apparatus, the conveyance apparatus energy storage device being configured to store potential energy. 
Hence, one of ordinary skill in the art when looking at the combination can easily arrive at applicant currently claimed invention without an inventive step nor novelty and thus not considered novel. 
All other remarks are considered yet not found persuasive. 

In the case of claims 20 applicant appears to have included a different species and is withdrawn from examination. 
All other remarks are considered but not found persuasive. 
This rejection is made Final.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al (U.S. 2015/0314984) in view of Ratia et al (U.S. 2018/0251338).
Regarding claim 1, McCarthy teaches a wireless power transfer system for wirelessly powering a conveyance apparatus of a conveyance system (see para 0032-0035, Fig. 4), the wireless power transfer system comprising: a wireless electrical power transmitter located along a side of the conveyance system in a first location (see wireless power sources 106a/b/c, para 0026 & 0033, Fig. 4);
a power management system configured to control operation of the wireless electrical power transmitter (see communication and control related circuitry 402a/b/c, para 0035, Fig. 4);
a wireless electrical power receiver located along a surface of the conveyance apparatus opposite the side (see wireless power receiving device 108, para 0034 & 0034, Fig. 4), the wireless electrical power receiver and the wireless electrical power transmitter being in a facing spaced relationship defining a gap there between when the wireless electrical power receiver is located proximate the first location (see, para 0008, 0026 & 0032,  Fig. 4 and gap between 106 a/b/c and wireless power receiving device 108); an energy storage device configured to receive electrical power from the wireless electrical power receiver (see battery 406, para 0035, Fig. 4); an energy storage device management system configured to monitor data of the energy storage device and the conveyance apparatus (see 402d and a voltage monitor and control system 402d of elevator 104, para 0035 Fig. 4), the energy storage device management system being in wireless communication with the power management system (see para 0035 Fig. 4),
wherein the energy storage device management system is configured to transmit the data to the power management system and the power management system is configured to 
	However, McCarthy does not disclose the energy storage system configured to store potential energy.
	Yet, Ratia in the same filed teaches the energy storage system configured to store potential energy (see para 0030; Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCarthy with the teachings of Ratia by having the energy storage system configured to store potential energy in order to minimize power consumption while also providing power in case of failure give the change in potential of the conveyance system.  
Regarding claim 2, McCarthy in view of Ratia disclose wherein the conveyance system is an elevator system and the conveyance apparatus is an elevator car (see elevator 104, para 0032-0035, Fig. 4).
Regarding claim 3, McCarthy in view of Ratia disclose wherein the side is a wall of an elevator shaft of the elevator system (see elevator shaft 102, para 0032-0035, Fig. 4).
Regarding claim 4, McCarthy in view of Ratia disclose  wherein the wireless electrical power transmitter is configured to wirelessly transmit electrical power to the wireless electrical power receiver when the wireless electrical power receiver is located proximate the first location (see triggered, para 0034, Fig. 4).
Regarding claim 5, McCarthy in view of Ratia disclose wherein the energy storage device is a battery system (see battery 406, para 0035, Fig. 4).
Regarding claim 6, McCarthy in view of Ratia disclose  wherein the power management system is configured to adjust operation of the wireless electrical power transmitter in response to the data by adjusting electrical power being sent to the wireless electrical power transmitter (see voltage threshold, para 0034, 0035, Fig. 4).
Regarding claim 7, McCarthy in view of Ratia disclose  wherein the data includes at least one of a state of charge of the energy storage device (see para 0034, Fig. 4), a state of health of the energy storage device, a temperature of the energy storage device, dispatching of the conveyance apparatus, a location of the conveyance apparatus (see para 0032 & 0034, Fig. 4), and a location of the wireless electrical power receiver relative to the wireless electrical power transmitter (see para 0034 & 0035, Fig. 4).
Regarding claim 8, McCarthy in view of Ratia disclose wherein the energy storage device is a battery system (see battery 406, para 0035, Fig. 4).
Regarding claim 9, McCarthy in view of Ratia disclose  wherein the power management system is configured to adjust operation of the wireless electrical power transmitter in response to the data by adjusting electrical power being sent to the wireless electrical power transmitter (see para 0034, 0035, Fig. 4).
Regarding claim 10, McCarthy in view of Ratia disclose  wherein the data includes at least one of a state of charge of the energy storage device (see para 0034, Fig. 4), a state of health of the energy storage device, a temperature of the energy storage device, dispatching of the conveyance apparatus (see Fig. 4), a location of the conveyance apparatus, and a location of the wireless electrical power receiver relative to the wireless electrical power transmitter (see para 0034 & 0035, Fig. 4).
Regarding claim 11, McCarthy teaches a conveyance system (see para 0032-0035, Fig. 4), comprising a conveyance apparatus (see elevator 104, para 0032-0035, Fig. 4); and a wireless power transfer system for wirelessly powering the conveyance apparatus of the conveyance system, the wireless power transfer system comprising:
a wireless electrical power transmitter located along a side of the conveyance system in a first location (see wireless power sources 106a/b/c, Fig. 4); a power management system configured to control operation of the wireless electrical power transmitter (see communication and control related circuitry 402 a/b/c, para 0035, Fig. 4); a wireless electrical power receiver located along a surface of the conveyance apparatus opposite the side (see wireless power receiving device 108, para 0034, Fig. 4), the wireless electrical power receiver and the wireless electrical power transmitter being in a facing spaced relationship defining a gap there between when the wireless electrical power receiver is located proximate the first location (see 108 and 102a-c, Fig. 4); an energy storage device configured to receive electrical power from the wireless electrical power receiver (see battery 406, para 0035, Fig. 4); an energy storage device management system configured to monitor data of the energy storage device and the conveyance apparatus (see a voltage monitor, para 0035, Fig. 4), the energy storage device management system being in wireless communication with the power management system (see para 0011, 0034 & 0035, Fig. 4), wherein the energy storage device management system is configured to transmit the data to the power management system and the power management system is configured to adjust operation of the wireless electrical power transmitter in response to the data (see para 0034, 0035, Fig. 4).

	Yet, Ratia in the same filed teaches the energy storage system configured to store potential energy (see para 0030; Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCarthy with the teachings of Ratia by having the energy storage system configured to store potential energy in order to minimize power consumption while also providing power in case of failure give the change in potential of the conveyance system.  
Regarding claim 12, McCarthy in view of Ratia disclose wherein the conveyance system is an elevator system and the conveyance apparatus is an elevator car (see elevator 104, para 0032-0035, Fig. 4).
Regarding claim 13, McCarthy in view of Ratia disclose wherein the side is a wall of an elevator shaft of the elevator system (see elevator shaft 102, para 0032-0035, Fig. 4).
Regarding claim 14, McCarthy in view of Ratia disclose  wherein the wireless electrical power transmitter is configured to wirelessly transmit electrical power to the wireless electrical power receiver when the wireless electrical power receiver is located proximate the first location (see triggered, para 0033-003, Fig. 4).
Regarding claim 15, McCarthy in view of Ratia disclose wherein the energy storage device is a battery system (see battery 406, para 0035, Fig. 4).
Regarding claim 16, McCarthy in view of Ratia disclose  wherein the power management system is configured to adjust operation of the wireless electrical power 
Regarding claim 17, McCarthy in view of Ratia disclose  wherein the data includes at least one of a state of charge of the energy storage device (see para 0034, Fig. 4), a state of health of the energy storage device, a temperature of the energy storage device, dispatching of the conveyance apparatus, a location of the conveyance apparatus (see para 0032 & 0034, Fig. 4), and a location of the wireless electrical power receiver relative to the wireless electrical power transmitter (see para 0034, 0035, Fig. 4).
Regarding claim 18, McCarthy in view of Ratia disclose wherein the energy storage device is a battery system (see battery 406, para 0035, Fig. 4).
Regarding claim 19, McCarthy in view of Ratia disclose  wherein the power management system is configured to adjust operation of the wireless electrical power transmitter in response to the data by adjusting electrical power being sent to the wireless electrical power transmitter (see voltage threshold, para 0011, 0034 & 0035,  Fig. 4).
Regarding claim 20, (Withdrawn) please see note above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ferreira (US 2017/0341907) teaches in Fig 1 & 4 an elevator installation comprises an elevator car, a tension member for supporting and moving the elevator car, electrical energy generated by the piezoelectric layer can be harvested in the power storage unit, energy harvested can be used to supply electrical loads within the car and this enables at least a reduction in the rating of any travelling cable used to power .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        January 30, 2021

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836